Case 2:20-cv-00214-GZS Document 31 Filed 01/13/21 Page 1 of 2                   PageID #: 151




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 FALMOUTH SCHOOL DEPARTMENT,                   )
                                               )
                       Plaintiff,              )
                                               )
 v.                                            ) Docket no. 2:20-cv-00214-GZS
                                               )
 MR. & MRS. DOE, on their own behalf &         )
 on behalf of their minor son, JOHN DOE,       )
                                               )
                                               )
                       Defendants.             )


            ORDER ON MOTION TO PRESENT ADDITIONAL EVIDENCE

       Before the Court is Defendants’ Motion to Permit Presentation of Additional Evidence

(ECF No. 25). For reasons briefly explained herein, the Court GRANTS the Motion.

       In relevant part, this case seeks review of an administrative decision pursuant to the

Individuals with Disabilities Education Act (IDEA), 20 U.S.C. §§ 1400 et seq. Generally, such a

review focuses on “the records of the administrative proceedings,” although the statute also

contemplates that the Court may also “hear additional evidence at the request of a party.” 20

U.S.C. § 1415(i)(2)(C). The First Circuit has required “some solid justification” to present

additional evidence “[a]s a means of assuring that the administrative process is accorded its due

weight and that judicial review does not become a trial de novo.” Roland M. v. Concord Sch.

Comm., 910 F.2d 983, 996 (1st Cir. 1990).

       Here, Defendants offer seven additional exhibits, totaling fourteen pages of report cards

reflecting the progress of John Doe during the last two quarters of the 2019-2020 school year and

the first quarter of the 2020-2021 school year. See Defs. Sealed Exs. (ECF Nos. 25-1–25-7). All

of these exhibits purport to reflect progress that occurred after the March 2020 administrative



                                               1
Case 2:20-cv-00214-GZS Document 31 Filed 01/13/21 Page 2 of 2                        PageID #: 152




hearing. “Following the First Circuit's acknowledgement that relevant events that occur after the

administrative hearing might be appropriately considered by a court in certain situations, this

District has on occasion allowed parties to supplement the record with relevant after-acquired

‘progress evidence’ . . . .” Mr. F. v. MSAD 35, No. 2:20-CV-00220-NT, 2020 WL 6545954, at

*1 (D. Me. Nov. 6, 2020) (collecting cases). To the extent that this appeal raises a question about

whether Doe’s current placement reflects a suitable alternative, the Court finds a solid justification

for Defendants’ proposed evidence. Thus, the Court will allow Defendants to present these seven

exhibits as a relevant supplement to the administrative record.

       Beyond its objection, Plaintiff alternatively argues that if the Court allows Defendants the

requested fourteen pages of supplementation, it should require additional production “of all

educational measurement data” for John Doe during the period covered by the report cards and

allow depositions of Barbara Melnick and Ann Binder related to these report cards. Pl. Response

(ECF No. 29), PageID # 142. The Court declines these requests. On the record presented, the

Court believes Plaintiff’s additional requested discovery is unnecessary and will overwhelm the

administrative record with evidence that postdates the decision subject to review. Moreover,

having reviewed the report cards at issue, the Court concludes that further testimony regarding

“proper interpretation” of the report cards would be superfluous.

       Therefore, the Court hereby GRANTS Defendants’ Motion to Permit Presentation of

Additional Evidence (ECF No. 25) and allows for the supplementation of the administrative record

with Defendants’ seven proffered sealed exhibits.

       SO ORDERED.

                                                      /s/ George Z. Singal
                                                      United States District Judge

Dated this 13th day of January, 2021.

                                                  2
